DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communications filed on June 16, 2022.
Claims 1-3, 5-14 and 16-19 have been amended.
Claims 1-20 have been examined and are pending.

Response to Arguments
Applicants have argued the cited art, though namely Zhang, does not teach or suggest certain features recited by the amended independent claims (Remarks, pages 8-14). Examiner has carefully considered Applicant's arguments but respectfully disagrees. See the mapping section below for how Zhang can be applied to teach the respective amended features.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 10841791 B1 - hereinafter "Zhang", in view of US 20210034350 A1 - hereinafter "Chen", and in view of US 20170010874 A1 - hereinafter "Rosset". 

With respect to claim 1, Zhang teaches,
A method, comprising: registering, by a computer device, devices to a network; - "When the characteristics of UE 110 (device) have been determined, the characteristics may be stored in a profile associated with UE 110 and UE 110 may register with, for example, FOTA server 150 (computer device) using the profile (block 520)." (col. 12:39-42; Figs. 1 & 5)
collecting, by the computer device, device data from the devices through the network; - "Process 500 may continue by monitoring an activity pattern and a location pattern associated with UE 110 (block 530). For example, FOTA server 150 (computer device) may monitor an activity pattern of UE 110 (device) to determine at which times UE 110 is reachable." (col. 12:52-56; Figs. 1 & 5) "In addition, FOTA server 150 may monitor the location of UE 110 and may determine which base stations 130 UE 110 is attached to for the greatest amount of time (e.g., per day, per week, per month, etc.)." (col. 13:5-9)
classifying, by the computer device, one or more physical regions of a user environment as an active region or an inactive region - "Network conditions may be monitored to determine network load and congestion levels (block 550). For example, network conditions in different tracking area and congestions levels associated with different base stations 130 may be continuously monitored to determine network traffic levels in different areas at different times. In particular, network conditions at the cells and tracking areas that UE 110 most frequently visits may be monitored by FOTA server 150 (computer device) to determine (classify) times when base stations 130 (physical regions of a user environment) are most congested and when base stations 130 are free of congestion." (col. 13:37-47). Congested base stations are interpreted as active regions while base stations free of congestion are interpreted as inactive regions; based on current activity states of the devices - "In addition, UE 110 may be online and active (i.e., transmitting data) during particular time periods." (col. 12:58-60) and relative locations of the devices in the user environment - "Each base station 130 may service a set of UEs 110." (col. 4:57); using the machine learning model; - "For example, the system may use machine learning algorithms to monitor traffic patterns of base stations 130 to learn the capabilities of base stations 130 and match the capabilities with the best time to transmit FOTA update." (col. 13:59-62)
predicting, by the computer device and using the machine learning model, a time when a target device of the devices will be in an inactive system state - "By monitoring an activity pattern of UE 110, FOTA server 150 (computer device) may be able to learn and predict at what times UE 110 may be able to receive and download a firmware package (i.e., when UE 110 is online) and install the firmware package without disrupting normal operations (i.e., when UE 110 is online and idle)." (col. 12:61-67) "In addition, machine learning may be implemented to better predict when and where to schedule the FOTA update transmissions." (col. 13:1-2) "For example, the machine learning algorithm may predict times when UEs 110 are not active or experiencing a low level of activity (e.g., not transmitting or receiving large amounts of data) and may determine that the low activity times associated with UEs are optimal times to transmit FOTA updates." (col. 14:5-10); based on the classifying the one or more physical regions; - "For example, the system/machine learning algorithm may predict times of light data traffic with respect to base stations 130 and determine to send FOTA updates during the times of expected light data traffic." (col. 13:62-66)
automatically scheduling, by the computer device, an application of the update for the predicted time when the target device will be in the inactive system state. - "By continuously monitoring the activity and location patterns of UE 110 and the network conditions and by utilizing machine learning to predict patterns of base stations 130 and UE 110, FOTA server 150 may be able to schedule a FOTA update in order to maximize network efficiency and to minimize service interruption to UE 110. For example, FOTA server 150 may be able to schedule a transmission of a firmware package to UE 110 when UE 110 is most likely online and attached to a base station 130 that is not congested. In addition, FOTA server 150 may be able to schedule the firmware installation at a time when UE 110 is online and idle, so as to minimize disruption to the normal operations of UE 110." (col. 14:13-25).
Zhang does not explicitly teach compiling, by the computer device, training data from the collected device data; training, by the computer device, a machine learning model using the training data;
However, in analogous art for machine learning, Chen teaches:
"The various steps outlined below may be performed by the projected upgrade time service (PUTS) (see e.g., FIG. 1)." [0036]; Fig. 2
"Turning to FIG. 2, in Step 200, a historical tuple set (collected device data) is retrieved from a historical tuple pool (HTP). In one embodiment of the invention, the historical tuple set may encompass a collection of historical tuples. Further, each historical tuple may refer to a finite ordered list (or sequence) of elements, which at least includes a set of upgrade time relevant indicators and an actual upgrade time captured for a previously completed upgrade process instantiated on a hyper-converged infrastructure (HCI) cluster." [0037]; Fig. 2
"In Step 202, the historical tuple set (retrieved in Step 200) is partitioned into two historical tuple subsets. In one embodiment of the invention, a first historical tuple subset (training data) may include a first portion of a cardinality (or number) of historical tuples in the historical tuple set, whereas a second historical tuple subset may include a second portion (or remainder) of the cardinality of historical tuples in the historical tuple set. Further, the first historical tuple subset may also be referred herein as a learning model training set, while the second historical tuple subset may also be referred herein as a learning model validation set." [0038]; Fig. 2
"In Step 204, a learning model is trained using the first historical tuple subset (i.e., the learning model training set) (obtained in Step 202)." [0040]; Fig. 2
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zhang with Chen's teachings because doing so would provide Zhang's system with the ability to produce optimized learning models for predicting software upgrade times, as suggested by Chen [0017].
Zhang does not explicitly teach checking, by the computer device, whether an update will cause a loss of operation for the target device;
However, in analogous art for software deployment, Rosset teaches:
"Various embodiments of the present disclosure provide a system 100 for automatically provisioning storage devices (e.g., storage blades 132 or rack servers 140) upon installation of the devices and for performing software upgrades for the storage devices when upgrades are available." [0015]; Fig. 1
"FIG. 2 illustrates an example block diagram of a fabric interconnect device 104 (computer device) in accordance with certain embodiments. In addition to the computer system elements described above, fabric interconnect device 104 includes a management system 220." [0039]; Fig. 2
"The management system 220 may periodically (or in response to a notification of newly available software components) compare available software components against the software components installed in the storage device 300. If it is determined that a software component may be updated, the update may be performed immediately, performed later based on a maintenance policy set up by a user, or a user may be prompted for permission to perform the upgrade. In some embodiments, before the upgrade is performed, management system 220 may determine whether the upgrade would result in a disruption of service by the storage device 300 to other devices in system 100." [0059]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zhang and Chen with Rosset's teachings because doing so would provide Zhang/Chen's system with the ability to minimize disruption of service for storage devices by tailoring software upgrades, as suggested by Rosset [0061].

With respect to claim 2, Zhang teaches,
withholding, by the computer device, the update from the target device in an active system state. - "In addition, UE 110 may be online and active (i.e., transmitting data) during particular time periods. UE 110 may further be online and idle during certain time periods. By monitoring an activity pattern of UE 110, FOTA server 150 may be able to learn and predict at what times UE 110 may be able to receive and download a firmware package (i.e., when UE 110 is online) and install the firmware package without disrupting normal operations (i.e., when UE 110 is online and idle)." (col. 12:58-67) Thus, FOTA server 150 would not send UE 110 a firmware package when UE 110 is online and not idle.

With respect to claim 5, Zhang teaches,
applying, by the computer device, the update to the target device in the inactive system state. - "By monitoring an activity pattern of UE 110, FOTA server 150 may be able to learn and predict at what times UE 110 may be able to receive and download a firmware package (i.e., when UE 110 is online) and install the firmware package without disrupting normal operations (i.e., when UE 110 is online and idle)." (col. 12:61-67).

With respect to claim 7, Zhang teaches,
wherein the classifying the one or more physical regions of the user environment comprises classifying, by the computer device, a physical region of the user environment that contains the target device. - "Network conditions may be monitored to determine network load and congestion levels (block 550). For example, network conditions in different tracking area and congestions levels associated with different base stations 130 may be continuously monitored to determine network traffic levels in different areas at different times. In particular, network conditions at the cells and tracking areas that UE 110 most frequently visits may be monitored by FOTA server 150 (computer device) to determine (classify) times when base stations 130 (physical regions of a user environment) are most congested and when base stations 130 are free of congestion." (col. 13:37-47).

With respect to claim 10, Zhang teaches,
wherein the inactive system state represents the target device is not in use. - "By monitoring an activity pattern of UE 110, FOTA server 150 may be able to learn and predict at what times UE 110 may be able to receive and download a firmware package (i.e., when UE 110 is online) and install the firmware package without disrupting normal operations (i.e., when UE 110 is online and idle)." (col. 12:61-67).

With respect to claim 12, Zhang teaches,
determining, by the computer device, inactive regions of the user environment in view of the collected device data. - "Network conditions may be monitored to determine network load and congestion levels (block 550). For example, network conditions in different tracking area and congestions levels associated with different base stations 130 may be continuously monitored to determine network traffic levels in different areas at different times. In particular, network conditions at the cells and tracking areas that UE 110 most frequently visits may be monitored by FOTA server 150 (computer device) to determine times when base stations 130 (physical regions of a user environment) are most congested and when base stations 130 are free of congestion." (col. 13:37-47). Base stations free of congestion are interpreted as inactive regions.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Chen and Rosset, and in view of US 20200019393 A1 - hereinafter "Vichare".

With respect to claim 3, Zhang does not explicitly teach,
wherein the withholding the update includes intercepting the update from a parent service of the target device.
However, in analogous art for software deployment, Vichare teaches:
"One or more development teams 108 or one or more external vendor(s) 110 may provide a software update 112 to the server 104. For example, the development team 108 may include a software development team is associated with the manufacturer of the computing devices 102." [0022]
"For example, in FIG. 1, the server 104 may receive the software update 112 from an internal development team 108 or from an external vendor 110. The server 104 may perform the testing 114 and the verification 116 on the software update 112 and until the testing 114 and the verification 116 passes, indicating that the software 112 is ready for deployment." [0049]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zhang, Chen and Rosset with Vichare's teachings because doing so would provide Zhang/Chen/Rosset's system with the ability to more successfully deploy software updates, as suggested by Vichare [0017].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Chen and Rosset, and in view of US 20190155594 A1 - hereinafter "Nakaguma".

With respect to claim 6, Zhang does not explicitly teach,
notifying, by the computer device, a user of the target device of the application of the update.
However, in analogous art for software deployment, Nakaguma teaches:
"The device management server unit 61 sends a message for notifying the user that the software update is completed to the device management client unit 71 (step 316)." [0085]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zhang, Chen and Rosset with Nakaguma's teachings because doing so would provide Zhang/Chen/Rosset's system with the ability to facilitate software updates by providing feedback during the software update process, as suggested by Nakaguma [0001-0002].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Chen and Rosset, and in view of WO 2015086090 A1 - hereinafter "Gustafsson".

With respect to claim 8, Zhang does not explicitly teach,
wherein the classifying includes grouping multiple ones of the devices based on their proximity to one another.
However, in the analogous field of software deployment, Gustafsson teaches:
"For each deployment node (e.g. 103), the plurality of neighboring deployment nodes (e.g. 101, 102, 104) typically comprise all or a subset of the deployment nodes of the distributed deployment network 100." (page 12:8-10)
"The set of neighboring deployment nodes of a first deployment node may, typically, be limited by the geographical proximity to the first deployment node and/or by the "proximity" to the first deployment node in terms of one or more communication parameters and/or by another definition. Some examples of how "proximity" in terms of one or more communication parameters may be defined include: the value of a message round trip time between the first deployment node and the neighboring deployment node," (page 12:11-18)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zhang, Chen and Rosset with Gustafsson's teachings because doing so would provide Zhang/Chen/Rosset's system with the ability to enable a robust distributed deployment network, as suggested by Gustafsson (page 8:11-12).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Chen and Rosset, and in view of US 20140149644 A1 - hereinafter "Park".

With respect to claim 9, Zhang does not explicitly teach,
wherein the inactive system state indicates the target device is in a powered state lower than a powered state of the target device in an active system state.
However, in analogous art for software deployment, Park teaches:
"In addition, the controller 170 may control each component of the electronic apparatus 100 so that the electronic apparatus 100 may have an operation state corresponding to a determined operation mode. Specifically, the electronic apparatus 100 has a normal mode, a plurality of power-saving modes, and an off mode. Herein, the normal mode is an operation mode where power is supplied to each component of the electronic apparatus 100 in order to execute a process requested by a user, the power-saving mode is an operation mode where power supply to a specific component is cut off or minimized in order to minimize power consumption of the electronic apparatus 100, and the off mode is an operation mode where the electronic apparatus 100 is not operated." [0069]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zhang, Chen and Rosset with Park's teachings because doing so would provide Zhang/Chen/Rosset's system with the ability to facilitate the updating of firmware, as suggested by Park [0003].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Chen and Rosset, and in view of US 20170192796 A1 - hereinafter "Kunjuraman".

With respect to claim 11, Zhang teaches,
wherein the collected device data includes location data, motion sensor data, and applications running on the devices. - "Process 500 may continue by monitoring an activity pattern and a location pattern associated with UE 110 (block 530). For example, FOTA server 150 may monitor an activity pattern of UE 110 (device) to determine at which times UE 110 is reachable." (col. 12:52-56; Fig. 5) "For example, UE 110 may include...a motion sensor..." (col. 3:53&3:63). "Process 500 may begin when a profile is created for UE 110 (block 510). For example, UE 110 may be brought online and characteristics of UE 110 may be determined by FOTA server 150. The characteristics may include, for example, the make, model, and current firmware version of UE 110." (col. 11:63-12:1)
Zhang does not explicitly teach wherein the collected device data includes room-based data.
However, in analogous art for software deployment, Kunjuraman teaches:
"The networked device 15 also includes one or more sensors 28." [0017]
"The sensors 28 may include, for example, a temperature sensor, a humidity sensor, a motion sensor, a pressure sensor, an audio sensor, and the like. The sensors 28 may be configured to collect data relating to the premises 10 (e.g., temperature data, humidity data, pressure data, sound data, motion data, and the like). For example, a sensor 28 may be configured to collect temperature data relating to a specific room in the premises 10 in which the networked device 15 is installed. The data collected by the sensors 28 may be transmitted to the hub 20 through the input/output interface 26, and the hub 20 may process the data from the sensors 28 to determine whether any warnings, alarms, or other actions should be taken. " [0020]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zhang, Chen and Rosset with Kunjuraman's teachings because doing so would provide Zhang/Chen/Rosset's system with the ability to facilitate the remote configuration of a device, as suggested by Kunjuraman [0005].

Claims 4 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Chen and Rosset, and in view of US 20200356354 A1 - hereinafter "Mitra".

With respect to claim 4, Zhang does not explicitly teach,
wherein the update is an operating system update.
However, in analogous art for software deployment, Mitra teaches:
"For example, in FIG. 8, the client device 300 is again illustrated, where an example of a `low priority` software update download session is illustrated. In this case, an OS for client device 300 has been upgraded to second configuration 620. An optional message 830 informs the user that the upgrade completed successfully ("Your operating system was automatically upgraded last night. Enjoy!")." [0059]; Fig. 8
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zhang, Chen and Rosset with Mitra's teachings because doing so would provide Zhang/Chen/Rosset's system with the ability to perform software updates in a manner that reduces the burden on end-users and network administrators, as suggested by Mitra [0004].

With respect to claim 13, Zhang teaches,
A computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media, the program instructions executable to: - Fig. 4
register devices to a network; - "When the characteristics of UE 110 (device) have been determined, the characteristics may be stored in a profile associated with UE 110 and UE 110 may register with, for example, FOTA server 150 using the profile (block 520)." (col. 12:39-42; Figs. 1 & 5)
collect data from the devices; - "Process 500 may continue by monitoring an activity pattern and a location pattern associated with UE 110 (block 530). For example, FOTA server 150 may monitor an activity pattern of UE 110 (device) to determine at which times UE 110 is reachable." (col. 12:52-56; Fig. 5) "In addition, FOTA server 150 may monitor the location of UE 110 and may determine which base stations 130 UE 110 is attached to for the greatest amount of time (e.g., per day, per week, per month, etc.)." (col. 13:5-9)
classify physical regions of a user environment which contain the devices as an inactive region or an active region - "Network conditions may be monitored to determine network load and congestion levels (block 550). For example, network conditions in different tracking area and congestions levels associated with different base stations 130 may be continuously monitored to determine network traffic levels in different areas at different times. In particular, network conditions at the cells and tracking areas that UE 110 most frequently visits may be monitored by FOTA server 150 to determine (classify) times when base stations 130 (physical regions of a user environment) are most congested and when base stations 130 are free of congestion." (col. 13:37-47). Congested base stations are interpreted as active regions while base stations free of congestion are interpreted as inactive regions; based on the machine learning model; - "For example, the system may use machine learning algorithms to monitor traffic patterns of base stations 130 to learn the capabilities of base stations 130 and match the capabilities with the best time to transmit FOTA update." (col. 13:59-62)
predict when a target device of the devices is in an inactive system state based on determining that the target device is in the inactive region of the user environment; - "By continuously monitoring the activity and location patterns of UE 110 and the network conditions and by utilizing machine learning to predict patterns of base stations 130 and UE 110, FOTA server 150 may be able to schedule a FOTA update in order to maximize network efficiency and to minimize service interruption to UE 110. For example, FOTA server 150 may be able to schedule a transmission of a firmware package to UE 110 when UE 110 is most likely online and attached to a base station 130 that is not congested (inactive region). In addition, FOTA server 150 may be able to schedule the firmware installation at a time when UE 110 is online and idle, so as to minimize disruption to the normal operations of UE 110." (col. 14:13-25). Logically, scheduling transmission of the firmware package would occur before scheduling installation of the firmware package.
automatically schedule an update for when the target device is in the inactive system state; - "By continuously monitoring the activity and location patterns of UE 110 and the network conditions and by utilizing machine learning to predict patterns of base stations 130 and UE 110, FOTA server 150 may be able to schedule a FOTA update in order to maximize network efficiency and to minimize service interruption to UE 110. For example, FOTA server 150 may be able to schedule a transmission of a firmware package to UE 110 when UE 110 is most likely online and attached to a base station 130 that is not congested. In addition, FOTA server 150 may be able to schedule the firmware installation at a time when UE 110 is online and idle, so as to minimize disruption to the normal operations of UE 110." (col. 14:13-25).
apply the update when the target device is in the inactive system state; and - "By monitoring an activity pattern of UE 110, FOTA server 150 may be able to learn and predict at what times UE 110 may be able to receive and download a firmware package (i.e., when UE 110 is online) and install the firmware package without disrupting normal operations (i.e., when UE 110 is online and idle)." (col. 12:61-67). 
Zhang does not explicitly teach compile training data from the collected data; train a machine learning model using the training data;
However, in analogous art for machine learning, Chen teaches:
"The various steps outlined below may be performed by the projected upgrade time service (PUTS) (see e.g., FIG. 1)." [0036]; Fig. 2
"Turning to FIG. 2, in Step 200, a historical tuple set (collected device data) is retrieved from a historical tuple pool (HTP). In one embodiment of the invention, the historical tuple set may encompass a collection of historical tuples. Further, each historical tuple may refer to a finite ordered list (or sequence) of elements, which at least includes a set of upgrade time relevant indicators and an actual upgrade time captured for a previously completed upgrade process instantiated on a hyper-converged infrastructure (HCI) cluster." [0037]; Fig. 2
"In Step 202, the historical tuple set (retrieved in Step 200) is partitioned into two historical tuple subsets. In one embodiment of the invention, a first historical tuple subset (training data) may include a first portion of a cardinality (or number) of historical tuples in the historical tuple set, whereas a second historical tuple subset may include a second portion (or remainder) of the cardinality of historical tuples in the historical tuple set. Further, the first historical tuple subset may also be referred herein as a learning model training set, while the second historical tuple subset may also be referred herein as a learning model validation set." [0038]; Fig. 2
"In Step 204, a learning model is trained using the first historical tuple subset (i.e., the learning model training set) (obtained in Step 202)." [0040]; Fig. 2
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zhang with Chen's teachings because doing so would provide Zhang's system with the ability to produce optimized learning models for predicting software upgrade times, as suggested by Chen [0017].
Zhang does not explicitly teach check whether the update will cause a loss of operation for the target device;
However, in analogous art for software deployment, Rosset teaches:
"Various embodiments of the present disclosure provide a system 100 for automatically provisioning storage devices (e.g., storage blades 132 or rack servers 140) upon installation of the devices and for performing software upgrades for the storage devices when upgrades are available." [0015]; Fig. 1
"FIG. 2 illustrates an example block diagram of a fabric interconnect device 104 (computer device) in accordance with certain embodiments. In addition to the computer system elements described above, fabric interconnect device 104 includes a management system 220." [0039]; Fig. 2
"The management system 220 may periodically (or in response to a notification of newly available software components) compare available software components against the software components installed in the storage device 300. If it is determined that a software component may be updated, the update may be performed immediately, performed later based on a maintenance policy set up by a user, or a user may be prompted for permission to perform the upgrade. In some embodiments, before the upgrade is performed, management system 220 may determine whether the upgrade would result in a disruption of service by the storage device 300 to other devices in system 100." [0059]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zhang and Chen with Rosset's teachings because doing so would provide Zhang/Chen's system with the ability to avoid or minimize disruption of service for storage devices by tailoring software upgrades, as suggested by Rosset [0061].
Zhang does not explicitly teach notify a user of the application of the update to the target device in the inactive system state.
However, in analogous art for software deployment, Mitra teaches:
"For example, in FIG. 8, the client device 300 is again illustrated, where an example of a `low priority` software update download session is illustrated. In this case, an OS for client device 300 has been upgraded to second configuration 620. An optional message 830 informs the user that the upgrade completed successfully ("Your operating system was automatically upgraded last night. Enjoy!")." [0059]; Fig. 8
"In many cases, this process is scheduled for period(s) of time 126 in which a user is not using the first device 120, for example during nighttime or early morning hours." [0035]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zhang, Chen and Rosset with Mitra's teachings because doing so would provide Zhang/Chen/Rosset's system with the ability to perform software updates in a manner that reduces the burden on end-users and network administrators, as suggested by Mitra [0004].

With respect to claim 14, Zhang teaches,
wherein the program instructions are executable to withhold the update when the target device is in the active region. - "For example, FOTA server 150 may be able to schedule a transmission of a firmware package to UE 110 when UE 110 is most likely online and attached to a base station 130 that is not congested (inactive region)." Thus, FOTA server 150 would not send UE 110 a firmware package when UE 110 is attached to a congested base station (active region).

With respect to claim 15, Zhang teaches, 
wherein the collected data includes instructions for the devices. - "Process 500 may continue by monitoring an activity pattern (instructions) and a location pattern associated with UE 110 (block 530). For example, FOTA server 150 may monitor an activity pattern of UE 110 (device) to determine at which times UE 110 is reachable." (col. 12:52-56; Fig. 5)

With respect to claim 16, Zhang teaches,
wherein the program instructions are executable to monitor instructions which indicate the devices are in the inactive region of the user environment. - "Network conditions may be monitored to determine network load and congestion levels (block 550). For example, network conditions in different tracking area and congestions levels associated with different base stations 130 may be continuously monitored to determine network traffic levels in different areas at different times. In particular, network conditions at the cells and tracking areas that UE 110 most frequently visits may be monitored by FOTA server 150 to determine times when base stations 130 are most congested and when base stations 130 are free of congestion (inactive region)." (col. 13:37-47).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 10841791 B1 - hereinafter "Zhang", in view of WO 2015086090 A1 - hereinafter "Gustafsson", in view of US 20210034350 A1 - hereinafter "Chen", in view of US 20170010874 A1 - hereinafter "Rosset" and in view of US 20200356354 A1 - hereinafter "Mitra".

With respect to claim 17, Zhang teaches,
A system comprising: a processor, a computer readable memory, one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable to: - Fig. 4
register devices to a network; - "When the characteristics of UE 110 (device) have been determined, the characteristics may be stored in a profile associated with UE 110 and UE 110 may register with, for example, FOTA server 150 using the profile (block 520)." (col. 12:39-42; Figs. 1 & 5)
collect data from the devices - "Process 500 may continue by monitoring an activity pattern and a location pattern associated with UE 110 (block 530). For example, FOTA server 150 may monitor an activity pattern of UE 110 (device) to determine at which times UE 110 is reachable." (col. 12:52-56; Fig. 5) "In addition, FOTA server 150 may monitor the location of UE 110 and may determine which base stations 130 UE 110 is attached to for the greatest amount of time (e.g., per day, per week, per month, etc.)." (col. 13:5-9)
classify physical regions of a user environment which contain the devices as an inactive region or an active region - "Network conditions may be monitored to determine network load and congestion levels (block 550). For example, network conditions in different tracking area and congestions levels associated with different base stations 130 may be continuously monitored to determine network traffic levels in different areas at different times. In particular, network conditions at the cells and tracking areas that UE 110 most frequently visits may be monitored by FOTA server 150 to determine (classify) times when base stations 130 (physical regions of a user environment) are most congested and when base stations 130 are free of congestion." (col. 13:37-47). Congested base stations are interpreted as active regions while base stations free of congestion are interpreted as inactive regions; based on the machine learning model; - "For example, the system may use machine learning algorithms to monitor traffic patterns of base stations 130 to learn the capabilities of base stations 130 and match the capabilities with the best time to transmit FOTA update." (col. 13:59-62)
predict a target device of the devices in an inactive region of the user environment is in an inactive system state - "By continuously monitoring the activity and location patterns of UE 110 and the network conditions and by utilizing machine learning to predict patterns of base stations 130 and UE 110, FOTA server 150 may be able to schedule a FOTA update in order to maximize network efficiency and to minimize service interruption to UE 110. For example, FOTA server 150 may be able to schedule a transmission of a firmware package to UE 110 when UE 110 is most likely online and attached to a base station 130 that is not congested (inactive region). In addition, FOTA server 150 may be able to schedule the firmware installation at a time when UE 110 is online and idle, so as to minimize disruption to the normal operations of UE 110." (col. 14:13-25); based on the classifying; - "For example, the system/machine learning algorithm may predict times of light data traffic with respect to base stations 130 and determine to send FOTA updates during the times of expected light data traffic." (col. 13:62-66)
automatically schedule an update for application to the target device when the target device is in the inactive system state; and - "By continuously monitoring the activity and location patterns of UE 110 and the network conditions and by utilizing machine learning to predict patterns of base stations 130 and UE 110, FOTA server 150 may be able to schedule a FOTA update in order to maximize network efficiency and to minimize service interruption to UE 110. For example, FOTA server 150 may be able to schedule a transmission of a firmware package to UE 110 when UE 110 is most likely online and attached to a base station 130 that is not congested. In addition, FOTA server 150 may be able to schedule the firmware installation at a time when UE 110 is online and idle, so as to minimize disruption to the normal operations of UE 110." (col. 14:13-25).
Zhang does not explicitly teach collect data from the devices including data regarding device groups based on relative proximity of the devices and usage data of the devices; 
However, in the analogous field of software deployment, Gustafsson teaches:
"For each deployment node (e.g. 103), the plurality of neighboring deployment nodes (e.g. 101, 102, 104) typically comprise all or a subset of the deployment nodes of the distributed deployment network 100." (page 12:8-10)
"The set of neighboring deployment nodes of a first deployment node may, typically, be limited by the geographical proximity to the first deployment node and/or by the "proximity" to the first deployment node in terms of one or more communication parameters and/or by another definition. Some examples of how "proximity" in terms of one or more communication parameters may be defined include: the value of a message round trip time between the first deployment node and the neighboring deployment node," (page 12:11-18)
"Furthermore, the deployment node interface 232 may receive node and group rating values kept by and transmitted from the neighboring deployment nodes." (page 15:23-25)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zhang with Gustafsson's teachings because doing so would provide Zhang's system with the ability to enable a robust distributed deployment network, as suggested by Gustafsson (page 8:11-12).
Zhang does not explicitly teach compile the collected data as training data; train a machine learning model using the training data;
However, in analogous art for machine learning, Chen teaches:
"The various steps outlined below may be performed by the projected upgrade time service (PUTS) (see e.g., FIG. 1)." [0036]; Fig. 2
"Turning to FIG. 2, in Step 200, a historical tuple set (collected device data) is retrieved from a historical tuple pool (HTP). In one embodiment of the invention, the historical tuple set may encompass a collection of historical tuples. Further, each historical tuple may refer to a finite ordered list (or sequence) of elements, which at least includes a set of upgrade time relevant indicators and an actual upgrade time captured for a previously completed upgrade process instantiated on a hyper-converged infrastructure (HCI) cluster." [0037]; Fig. 2
"In Step 202, the historical tuple set (retrieved in Step 200) is partitioned into two historical tuple subsets. In one embodiment of the invention, a first historical tuple subset (training data) may include a first portion of a cardinality (or number) of historical tuples in the historical tuple set, whereas a second historical tuple subset may include a second portion (or remainder) of the cardinality of historical tuples in the historical tuple set. Further, the first historical tuple subset may also be referred herein as a learning model training set, while the second historical tuple subset may also be referred herein as a learning model validation set." [0038]; Fig. 2
"In Step 204, a learning model is trained using the first historical tuple subset (i.e., the learning model training set) (obtained in Step 202)." [0040]; Fig. 2
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zhang and Gustafsson with Chen's teachings because doing so would provide Zhang/Gustafsson's system with the ability to produce optimized learning models for predicting software upgrade times, as suggested by Chen [0017].
Zhang does not explicitly teach check whether the update will cause a loss of operation for the target device;
However, in analogous art for software deployment, Rosset teaches:
"Various embodiments of the present disclosure provide a system 100 for automatically provisioning storage devices (e.g., storage blades 132 or rack servers 140) upon installation of the devices and for performing software upgrades for the storage devices when upgrades are available." [0015]; Fig. 1
"FIG. 2 illustrates an example block diagram of a fabric interconnect device 104 (computer device) in accordance with certain embodiments. In addition to the computer system elements described above, fabric interconnect device 104 includes a management system 220." [0039]; Fig. 2
"The management system 220 may periodically (or in response to a notification of newly available software components) compare available software components against the software components installed in the storage device 300. If it is determined that a software component may be updated, the update may be performed immediately, performed later based on a maintenance policy set up by a user, or a user may be prompted for permission to perform the upgrade. In some embodiments, before the upgrade is performed, management system 220 may determine whether the upgrade would result in a disruption of service by the storage device 300 to other devices in system 100." [0059]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zhang, Gustafsson and Chen with Rosset's teachings because doing so would provide Zhang/Gustafsson/Chen's system with the ability to avoid or minimize disruption of service for storage devices by tailoring software upgrades, as suggested by Rosset [0061].
Zhang does not explicitly teach notify a user of the application of the update to the target device.
However, in analogous art for software deployment, Mitra teaches:
"For example, in FIG. 8, the client device 300 is again illustrated, where an example of a `low priority` software update download session is illustrated. In this case, an OS for client device 300 has been upgraded to second configuration 620. An optional message 830 informs the user that the upgrade completed successfully ("Your operating system was automatically upgraded last night. Enjoy!")." [0059]; Fig. 8
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zhang, Gustafsson, Chen and Rosset with Mitra's teachings because doing so would provide Zhang/Gustafsson/Chen/Rosset's system with the ability to perform software updates in a manner that reduces the burden on end-users and network administrators, as suggested by Mitra [0004].

With respect to claim 19, Mitra teaches,
wherein the notification includes a notification indicating that the target device is updated on an interface of the target device. - "For example, in FIG. 8, the client device 300 is again illustrated, where an example of a `low priority` software update download session is illustrated. In this case, an OS for client device 300 has been upgraded to second configuration 620. An optional message 830 informs the user that the upgrade completed successfully ("Your operating system was automatically upgraded last night. Enjoy!")." [0059]; Fig. 8

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Gustafsson, Chen, Rosset and Mitra, and in view of US 20140149644 A1 - hereinafter "Park".

With respect to claim 18, Zhang does not explicitly teach,
wherein the inactive system state indicates the target device is in a powered state lower than a powered state of the target device being in an active system state.
However, in analogous art for software deployment, Park teaches:
"In addition, the controller 170 may control each component of the electronic apparatus 100 so that the electronic apparatus 100 may have an operation state corresponding to a determined operation mode. Specifically, the electronic apparatus 100 has a normal mode, a plurality of power-saving modes, and an off mode. Herein, the normal mode is an operation mode where power is supplied to each component of the electronic apparatus 100 in order to execute a process requested by a user, the power-saving mode is an operation mode where power supply to a specific component is cut off or minimized in order to minimize power consumption of the electronic apparatus 100, and the off mode is an operation mode where the electronic apparatus 100 is not operated." [0069]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zhang, Gustafsson, Chen, Rosset and Mitra with Park's teachings because doing so would provide Zhang/Gustafsson/Chen/Rosset/Mitra's system with the ability to facilitate the updating of firmware, as suggested by Park [0003].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Gustafsson, Chen, Rosset and Mitra, and in view of US 20170192796 A1 - hereinafter "Kunjuraman".

With respect to claim 20, Zhang teaches,
wherein the collected device data includes location data, motion sensor data, and applications running on the device. - "Process 500 may continue by monitoring an activity pattern and a location pattern associated with UE 110 (block 530). For example, FOTA server 150 may monitor an activity pattern of UE 110 (device) to determine at which times UE 110 is reachable." (col. 12:52-56; Fig. 5) "For example, UE 110 may include...a motion sensor..." (col. 3:53&3:63). "Process 500 may begin when a profile is created for UE 110 (block 510). For example, UE 110 may be brought online and characteristics of UE 110 may be determined by FOTA server 150. The characteristics may include, for example, the make, model, and current firmware version of UE 110." (col. 11:63-12:1)
Zhang does not explicitly teach wherein the collected device data includes room-based data.
However, in analogous art for software deployment, Kunjuraman teaches:
"The networked device 15 also includes one or more sensors 28." [0017]
"The sensors 28 may include, for example, a temperature sensor, a humidity sensor, a motion sensor, a pressure sensor, an audio sensor, and the like. The sensors 28 may be configured to collect data relating to the premises 10 (e.g., temperature data, humidity data, pressure data, sound data, motion data, and the like). For example, a sensor 28 may be configured to collect temperature data relating to a specific room in the premises 10 in which the networked device 15 is installed. The data collected by the sensors 28 may be transmitted to the hub 20 through the input/output interface 26, and the hub 20 may process the data from the sensors 28 to determine whether any warnings, alarms, or other actions should be taken. " [0020]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zhang, Gustafsson, Chen, Rosset and Mitra with Kunjuraman's teachings because doing so would provide Zhang/Gustafsson/Chen/Rosset/Mitra's system with the ability to facilitate the remote configuration of a device, as suggested by Kunjuraman [0005].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192